DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        COREY CUNNINGHAM,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-807

                              [August 4, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Rothschild,
Judge; L.T. Case No. 93-17507CF10A.

  Corey Cunningham, Florida City, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and GERBER, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.